The deceased was a turntable operator and while engaged in the act of directing the entrance of an engine into a stall of a roundhouse was crushed by a door which resulted in his death. The engine had shortly before come in from drawing an interstate train and had been left by the crew 1,000 feet from the roundhouse where it was taken charge of by the hostler who took it to the ashpit and water plug and was then moving it into the roundhouse when the accident happened. The engine remained in the roundhouse for two days; the fire was dumped. There were no orders for its future use. The *828deceased at the time of the accident was hot engaged in interstate commerce.' Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.